DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on April 20, 2022, claims 1, 8, and 14-15 are 
amended per applicant’s request.  Therefore, claims 1-21 are presently pending in the application. 
Reasons for Allowance
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:
As to claims 1, 8, and 15, the prior art of records fail to anticipate or suggest receiving, from a user, a request for a legal hold of data and criteria for controlling access to the data;
creating a legal hold object for the data and establishing an access control criteria; creating,
 in cloud storage, a cloud storage space that corresponds to the created legal hold object, and defining access control for reading from the created cloud storage space in accordance with the established access control criteria; searching, in a backup data storage, to identify all relevant data corresponding to the created legal hold object,  and storing, in the backup data storage,
 the identified relevant data and search queries used for identification of the relevant data;
replicating the identified relevant data in the created cloud storage space; and notarizing the
replicated relevant data using a blockchain notarization service, together with the other limitations of the independent claims.
The dependent claims 2-7, 9-14, and 16-21 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164